EXHIBIT 1 JOINT FILING AGREEMENT This JOINT FILING AGREEMENT, dated as of February 1, 2017, is entered into by and among, BTG Pactual International Portfolio Fund II SPC, Segregated Portfolio BTGPH Corp Hedge, Banco BTG Pactual S.A.—Cayman Branch, Banco BTG Pactual S.A., BTG Pactual Holding S.A., and BTG Pactual G7 Holding S.A Each of the above are collectively referred to herein as the “Parties” and each individually as a “Party.” Pursuant to Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, the Parties hereby acknowledge and agree that the Statement on Schedule 13G is filed on behalf of each such Party and that all subsequent amendments to the Statement on Schedule 13G shall be filed on behalf of each of the Parties without the necessity of executing or filing additional joint filing agreements. The Parties hereby acknowledge that each Party shall be responsible for timely filing of such amendments, and for the completeness and accuracy of the information concerning such Party contained therein, but shall not be responsible for the completeness and accuracy of the information concerning any other Party, except to the extent that such Party knows or has reason to believe that such information is inaccurate. [Signature page follows] IN WITNESS WHEREOF, the Parties hereto have executed this Joint Filing Agreement as of the day and year first above written. BTG PACTUAL INTERNATIONAL PORTFOLIO FUND II SPC, SEGREGATED PORTFOLIO BTGPH CORP HEDGE By: /s/ Gabriel Barretti Name:Gabriel Barretti Title:Authorized Signatories By: /s/ Carolina Cury Name:Carolina Cury Title:Authorized Signatories BANCO BTG PACTUAL S.A.—CAYMAN BRANCH By: /s/ Gabriel Barretti Name:Gabriel Barretti Title:Authorized Signatories By: /s/ Carolina Cury Name:Carolina Cury Title:Authorized Signatories BANCO BTG PACTUAL S.A. By: /s/ Gabriel Barretti Name:Gabriel Barretti Title:Authorized Signatories By: /s/ Carolina Cury Name:Carolina Cury Title:Authorized Signatories BTG PACTUAL HOLDING S.A. By: /s/ Marcelo Kalim Name:Marcelo Kalim Title:Authorized Signatories By: /s/ Roberto Sallouti Name:Robert Sallouti Title:Authorized Signatories BTG PACTUAL G7 HOLDING S.A. By: /s/ Marcelo Kalim Name:Marcelo Kalim Title:Authorized Signatories By: /s/ Roberto Sallouti Name:Robert Sallouti Title:Authorized Signatories
